                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                         Case No. 3:20-CR-21
          v.
                                                         JUDGES VARLAN / POPLIN
  ANMING HU


                                       NOTICE OF FILING

        The United States of America, by J. Douglas Overbey, United States Attorney for the

 Eastern District of Tennessee, hereby gives notice that it has filed, in camera and under seal, a

 classified ex parte motion titled, “Government’s Motion for a Protective Order Pursuant to CIPA

 Section 4 and Federal Rule of Criminal Procedure 16(D)(1)” with the Classified Information

 Security Officer.

        Respectfully submitted on July 1, 2020.

                                                      J. DOUGLAS OVERBEY
                                                      UNITED STATES ATTORNEY


                                               By:    /s/ Casey T. Arrowood
                                                      Casey T. Arrowood
                                                      Assistant United States Attorney
                                                      District of Columbia Bar No. 996381
                                                      800 Market Street, Suite 211
                                                      Knoxville, TN 37902
                                                      (865) 545-4167
                                                      Casey.Arrowood2@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 37 Filed 07/01/20 Page 1 of 1 PageID #: 342
